Case 1:20-cv-01590-RPK-RLM Document 116 Filed 08/12/20 Page 1 of 2 PageID #: 3893



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 HASSAN CHUNN; NEHEMIAH McBRIDE;
 AYMAN RABADI, by his Next Friend
 MIGDALIZ QUINONES; JUSTIN RODRIGUEZ,
 by his Next Friend JACKLYN ROMANOFF;
 ELODIA LOPEZ; and JAMES HAIR,                              No. 20 Civ. 1590 (RPK) (RLM)

 individually and on behalf of all others similarly
 situated,
                        Petitioners,

                 -against-

 WARDEN DEREK EDGE,

                         Respondent.

                                     NOTICE OF DISMISSAL

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Petitioners Ayman Rabadi by his next friend

 Migdaliz Quinones, Justin Rodriguez by his next friend Jacklyn Romanoff, Elodia Lopez, and

 James Hair dismiss all of their claims in the above-captioned action against Respondent Warden

 Derek Edge without prejudice.

 Dated: August 12, 2020
        New York, New York
                                                      EMERY CELLI BRINCKERHOFF ABADY
                                                      WARD & MAAZEL LLP

                                                      By:    /s/ Katherine Rosenfeld
                                                      Katherine Rosenfeld
                                                      O. Andrew F. Wilson
                                                      Samuel Shapiro
                                                      Scout Katovich
                                                      600 Fifth Avenue, 10th Floor
                                                      New York, NY 10020
                                                      (212) 763-5000

                                                      CARDOZO CIVIL RIGHTS CLINIC
                                                      Betsy Ginsberg
                                                      Cardozo Civil Rights Clinic
                                                      Benjamin N. Cardozo School of Law
Case 1:20-cv-01590-RPK-RLM Document 116 Filed 08/12/20 Page 2 of 2 PageID #: 3894



                                           55 Fifth Avenue, 11th Floor
                                           New York, NY 1003
                                           (212) 790-0871

                                           Alexander A. Reinert
                                           55 Fifth Avenue, Room 1005
                                           New York, NY 1003
                                           (212) 790-0403

                                           Debevoise & Plimpton LLP
                                           Yeugenia (Jane) Shvets
                                           Noelle E. Lyle
                                           919 Third Avenue
                                           New York, New York 10022
                                           (212) 909-6000

                                           Attorneys for Petitioners




                                       2
